UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
X

 

JS, a minor 17 years of age, by her mother and natural
guardian, LINDA SNYDER, individually and on behalf of
all those other 16 and 17-year-old minors arrested by the
Nassau County Police Department and coerced into entering
and appearing in the Nassau County Adolescent Diversion
Program (ADP) without the statutory protections afforded to
other criminal defendants in the County of Nassau, and
LINDA SNYDER, individually and on behalf of all others
whose cellular phone/electronic devices are seized by law
enforcement officers without a warrant or under exigent
circumstances in Nassau County;

LINDA SNYDER, individually and on behalf of all those
other persons in Nassau County and whose cellular phones
and smart phones had seized but have not yet been returned
although no circumstances exist which might justify law
enforcement officials in retaining those devices; and J.S., a
minor, LINDA SNYDER, individually and on behalf of all
the parents of those 16 and 17-year-old minors arrested by
the Nassau County Police Department and coerced into
entering the Nassau County Adolescent Diversion Program
(ADP) who underwent psychological examination and
questioning by the NASSAU COUNTY PROBATION
DEPARTMENT without informed consent, the presence of
an attorney or HIPPA release and from whom information
was disseminated to the Nassau County District Attorney’s
Office; and

Plaintiffs,
-\V-

COUNTY OF NASSAU; MADELINE SINGAS as
NASSAU COUNTY DISTRICT ATTORNEY; PATRICK J.
RYDER as Commissioner of Police, Nassau County Police
Department and the Nassau County Police Department;
Nassau County Police Detective Damien Saurez #8794,
Nassau County Police Detective Brendan C Gibbs (#8774)
individually and in their official capacity; Nassau County
Police Officers John and Jane Doe #1-10, individually and in
their official capacity; and Hempstead Police Officers John
And Jane Doe #1-10, individually and in their official
capacity as officers of the Village of Hempstead Police
Department, Hempstead Police Officer Roth No. 1252,

Index No.: 19-cv-5165

ANSWER

(JS)\(AKT)
individually and in his official capacity; and the VILLAGE
OF HEMPSTEAD POLICE DEPARTMENT; JOHN
PLACKIS, as DIRECTOR OF PROBATION, and NASSAU
COUNTY DEPARTMENT OF PROBATION, N. SCOTT
BANKS as ATTORNEY IN CHIEF, LEGAL AID
SOCIETY OF NASSAU COUNTY; HON. JANET
DiFIORE as CHIEF JUDICIAL OFFICER OF THE STATE
OF NEW YORK and Chief Judge of the Court of Appeals;
HON. NORMAN ST. GEORGE, District Administrative
Judge, County of Nassau in their representative capacities as
the administrative and procedural managers and supervisors
of THE UNIFIED COURT SYSTEM OF THE 10™
JUDICIAL DISTRICT; MARY McCORMICK, as C.E.O. of
CENTER FOR COURT INNOVATION FUND FOR THE
CITY OF NEW YORK and the CENTER FOR COURT
INNOVATION, and BRANDON CHAMBERS,

Defendants.
x

 

Defendants, HEMPSTEAD POLICE OFFICERS JOHN AND JANE DOE #1-10,
individually and in their official capacity as officers of the Village of Hempstead Police
Department, HEMPSTEAD POLICE OFFICER ROTH No. 1252, individually and in his
offici9al capacity; and the VILLAGE OF HEMPSTEAD POLICE DEPARTMENT (hereinafter
“Village Defendants”), by their attorneys, Harris Beach PLLC, answer the Plaintiffs Amended
Complaint (hereinafter “Amended Complaint”) as follows:

ANSWERING JURISDICTION AND VENUE
1. Deny knowledge or information sufficient to form a belief as to each and every

allegation set forth in paragraphs “1,” “2” and “3” of the Amended Complaint.

2. Deny each and every allegation set forth in paragraph “4” of the Amended
Complaint.
3. Deny knowledge or information sufficient to form a belief as to each and every

allegation set forth in paragraph “5” of the Amended Complaint.
ADMINISTRATIVE REMEDIES

4. Deny knowledge or information sufficient to form a belief as to each and every

allegation set forth in paragraphs “6,” “7” and “8” of the Amended Complaint.
THE REPRESENTATIVE PLAINTIFFS

5. Deny knowledge or information sufficient to form a belief as to each and every
allegation set forth in paragraphs “9” and “10” of the Amended Complaint.

6. Deny each and every allegation set forth in paragraphs “11,” “12,” “13,” “14” and
“15” of the Amended Complaint.

7. Deny knowledge or information sufficient to form a belief as to each and every
allegation set forth in paragraphs “16” and “17” of the Amended Complaint.

8. Deny each and every allegation set forth in paragraphs “18,” “19,” “20,” “21,”
22,” “23” and “24” of the Amended Complaint.

CLASS ACTION ALLEGATIONS

9. Deny each and every allegation set forth in paragraphs “25,” “26,” “27” and “28”

of the Amended Complaint.
CERTIFICATION UNDER RULE 23(A)

10. Deny each and every allegation set forth in paragraphs “29,” “30,” “31,” “32,”
“33,” “34,” “35,” “36,” “37,” “38,” “39,” “40,” “41,” “42,” “43,” “44,” “45,” “46,” “47” and
“48” of the Amended Complaint.

THE DEFENDANTS

11. Deny knowledge or information sufficient to form a belief as to each and every

allegation set forth in paragraphs “50,” “52,” “53,” “54,” “55,” “56,” “57,” “58,” “59,” “60,”

“61” and “62” of the Amended Complaint.
THE ADOLESCENT DIVERSION PROGRAM

12. Deny knowledge or information sufficient to form a belief as to each and every

allegation set forth in paragraphs “63,” “64” and “65” of the Amended Complaint.
THE YOUTH ASSESSMENT SCREENING INSTRUMENT (YASI

13. Deny knowledge or information sufficient to form a belief as to each and every

allegation set forth in paragraphs “66,” “67,” “68,” “69” and “70” of the Amended Complaint.
NASSAU DISTRICT COURT PRACTICE

14. Deny knowledge or information sufficient to form a belief as to each and every

allegation set forth in paragraphs “71,” “72,” “73,” “74” and “75” of the Amended Complaint.
THE CLASS CONSTITUTIONAL CLAIMS

15. Deny knowledge or information sufficient to form a belief as to each and every
allegation set forth in paragraphs “76,” “77,” “78,” “79,” “80,” “81,” “82,” “83,” “84,” “85,”
86,” “87,” “88,” “89,” “90,” “91,” “92,” “93,” “94” “95,” “96,” “97” and “98” of the Amended
Complaint.

DECLARATORY CLAIMS

16. Deny each and every allegation set forth in paragraphs “99,” “100,” “101,” “102,”

“103,” “104,” “105,” “106,” “107,” “108,” “109” and “110” of the Amended Complaint.

INDIVIDUAL CLAIMS BROUGHT ON BEHALF OF THE
INDIVIDUAL PLAINTIFFS AND NOT CLASS CLAIMS

17. Deny knowledge or information sufficient to form a belief as to each and every
allegation set forth in paragraphs “111,” “112” and “113” of the Amended Complaint.
18. Deny each and every allegation set forth in paragraphs “114,” “115,” “116,”

“117” and “118” of the Amended Complaint.
19. Deny knowledge or information sufficient to form a belief as to each and every
allegation set forth in paragraphs “119” and “120” of the Amended Complaint.

20. Deny knowledge or information sufficient to form a belief as to each and every —
allegation set forth in paragraphs “121,” “122,” “123” and “124” of the Amended Complaint.

PENDENT JURISDICTION

21. Deny each and every allegation set forth in paragraphs “125,” “126,” “127”

“128,” “129,” “130” and “131” of the Amended Complaint.
DAMAGES

22. Deny each and every allegation set forth in paragraphs “132” and “133” of the

Amended Complaint.
AS AND FOR A FIRST AFFIRMATIVE DEFENSE

23. Plaintiffs’ Amended Complaint fails to set forth valid causes of action against

these answering Defendants upon which the relief sought can be granted.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE

24. No compensable damages have been sufficiently stated in the Plaintiff's Amended

Complaint.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE

25. Plaintiffs are barred from recovery by reason that whatever damages were
sustained by the Plaintiff at the time and place alleged in the Amended Complaint were solely
the result of their own acts, conduct, negligence, and omissions and not the result of any acts on

the part of the Village Defendants or its agents and/or employees.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
26. The claims asserted in the Plaintiffs’ Amended Complaint are barred by the
doctrine of estoppel and laches.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
27. The claims asserted in the Plaintiff's Amended Complaint are barred by the
doctrine of unclean hands.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
28. Plaintiffs have failed to comply with the applicable statute of limitations.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
29, Village Defendants deny any and all allegations of liability in the Amended
Complaint, however, any injuries and/or damages allegedly sustained by the Plaintiffs, to the
extent the Plaintiffs may be able to prove said injuries and/or damages, were caused by the acts
and/or omissions of third parties over which the Village Defendants do not have control
AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE
30. . Plaintiffs have failed to comply with the Notice requirement of New York
General Municipal Law § 50-e and is thereby barred from maintaining this action against the
Village Defendants.
AS AND FOR AN NINTH AFFIRMATIVE DEFENSE
31. Plaintiffs’ causes of action for violation of civil rights under 42 U.S.C. § 1983 —
for Miranda Considerations, Right to Counsel, Equal Protection, Due Process, Unlawful Seizure,
Violation of HIPPA, Violation of Fourth Amendment and Violation of Fifth Amendment are

without merit as to Village Defendants who did not participate in any of the claimed actions.
AS AND FOR AN TENTH AFFIRMATIVE DEFENSE

32. Plaintiffs have failed to satisfy the requirements of Federal Rule 23 for class
certification.

AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

33. Plaintiffs’ Amended Complaint fails to set forth facts to justify that they are
entitled to declaratory relief against these answering Defendants.

CROSS-CLAIM AGAINST THE CO-DEFENDANTS

34. In the event that the Village Defendants are found liable for damages in this
action, such liability will have been caused or contributed to, in whole or in part, by the acts,
omissions, negligence, and/or culpable conduct of the Co-Defendants.

35. In the event Village Defendants are found to be liable to the Plaintiffs for
damages, they will be entitled to indemnification and/or contribution over and against the Co-
Defendants, including, but not limited to, attorneys’ fees and costs.

WHEREFORE, the Village Defendants demand judgment dismissing the Plaintiffs’
Amended Complaint in its entirety, judgment against the Co-Defendants on its Cross Claims
and, together with such other and further relief as this Court deems just, proper and equitable.

Dated: November 22, 2019
Uniondale, New York

   

  

yy

   

HARRIS BRAG

GB

Williayf J. Garry, Hsg/

Attorfieys for Defgtdants

Hempstead Police Officers John and Jane Doe
#1-10, Hempstead Police Officer Roth No. 1252,
and Village of Hempstead Police Department
333 Earle Ovington Bivd., Suite 901

Uniondale, New York 11553

(516) 880-8484

 
Case 2:19-cv-05165-JS-AKT Document 36 Filed 11/26/19

To:

The Law Offices of Cory H. Morris
Attorney for Plaintiffs

135 Pinelawn Road, Suite 250S
Melville, New York 11747

(631) 450-2515

County Attorney’s Office Litigation
Appeals Bureau

Pablo A. Fernandez, Esq.

Attorneys for Defendant- County of Nassau
One West Street

Mineola, New York 11501

(516) 571-5775

Vigorito, Barker, Patterson, Nichols & Porter LLP
Attorneys for Defendant — N. Scott Banks as

Attorney in Chief, Legal Aid Society of Nassau County
300 Garden City Plaza, Suite 308

Garden City, New York 11530

(516) 282-3355

Office of the New York State Attorney General
Lori L. Pack, Esq.

Attorneys for Defendants — Hon. Janet DiFiore,
and Hon Norman St. George

300 Motor Parkway, Suite 205

Hauppauge, New York 11788

(631) 231-2177

Rutherford & Christie, LLP

Attorneys for Defendant — Mary McCormick, C.E.O of
Center for Court Innovation Fund for the City of

New York and the Center for Court Innovation

David Scott Rutherford

800 Third Avenue, 9" Floor

New York, NY 10022

(212) 599-5799

Page 8 of 10 PagelD #: 1157
Case 2:19-cv-05165-JS-AKT Document 36 Filed 11/26/19 Page 9 of 10 PagelD #: 1158

ATTORNEY VERIFICATION
STATE OF NEW YORK — }

COUNTY OF NASSAU } ss.:

William J. Garry, the undersigned, an attorney duly admitted to practice before the Courts
of this State, respectfully shows that he is a member of the firm Harris Beach PLLC, the
attorneys of record for the Village Defendants, Hempstead Police Officers John and Jane Doe
#1-10, Hempstead Police Officer Roth No. 1252 and Village of Hempstead Police Department,
herein; that he has read the foregoing Answer and knows the contents thereof; and that the same
is true to his own knowledge, except as to the matters therein stated to be alleged upon
information and belief, and to those matters he believes them to be true.

The grounds of affiant’s belief as to all matters not stated upon affiant’s knowledge are
based upon the records of Defendants in my possession.

The undersigned affirms that the foregoing statements are true under penalty of perjury.

Dated: November 22, 2019
Uniondale, New York

  

/ samt ye

 
‘UNITED STATES DISTRICT COURT
. EASTERN DISTRICT OF NEW YORK — Index No. 19 CV 05165

J.S., aminor 17 years of age, by her mother and natural guardian,
Linda Snyder, individually and in behalf of all those other 16 and
17 year old minors arrested by the Nassau County Police
Department et al.,

Plaintiffs,
-against-

COUNTYOF NASSAU, MADELINE SINGAS as Nassau County
District Attorney, PATRICK RYDER, as Commissioner of Police,
Nassau County Police Department, et al:.,

Defendants.

 

ANSWER

HARRIS BEACH PLLC
William J. Garry, Esq.
. 333 Earle Ovington Blvd, Suite 901
- Uniondale, NY 11553
Attorneys for Defendants
Hempstead Police Officers John and Jane Doe #1-1 0, individually
And in their official capacity as officers of the Village of Hempstead
Police Department, Hempstead Police Officer Roth No. 1252, individually and i in his official capacity,
and the Village of Hempstead Police Department
‘Tel: (51 o 880-8484

/

To Attorney(s) for , - Certified Pursuant to Rule } 130-1.1-a

 

William J. Garry, Attorney

 

 

Service of a copy of the within is hereby admitted. ©
Dated:
Attorney(s) for , eae tb acces senensenenenansseneenes

PLEASE TAKE NOTICE

CJ __ that the within is a (certified) true copy of a

Notice of entered in the office of the clerk of the within named Court on 2019
Entry

CJ . that an Order of which the within is a true copy will be presented for settlement to the Honorable
Notice of , one of the judges of the within named Court,

Settlement at on 2019, at =m.

Dated:

 
